51 N.J. 107 (1968)
237 A.2d 880
ACCIDENT INDEX BUREAU, INC., AND HILLSIDE METAL PRODUCTS, INC., BOTH CORPORATIONS OF THE STATE OF NEW JERSEY, PLAINTIFFS-APPELLANTS,
v.
RAYMOND F. MALE, COMMISSIONER OF THE DEPARTMENT OF LABOR AND INDUSTRY, AND HERBERT KORANSKY, DIRECTOR OF THE DIVISION OF WORKMEN'S COMPENSATION, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued January 8, 1968.
Decided January 22, 1968.
Mr. Edward B. Meredith for appellants (Messrs. Meredith, Meredith & Demski, attorneys).
Mr. Stephen Skillman for respondents (Mr. Arthur J. Sills, Attorney General, attorney; Mr. Alan B. Handler, of counsel).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Kilkenny in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.